1

2

3                              UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                 ***

6    UNITED STATES OF AMERICA,                          Case No. 2:10-cr-00399-MMD-GWF-1

7                                    Plaintiff,
            v.                                                         ORDER
8
     PAUL WAGNER,
9
                                  Defendant.
10

11          The Court issued an Omnibus Order Regarding Clarification of Restitution

12   (“Omnibus Order”) seeking clarifications as to restitution that Defendants were ordered

13   to pay jointly and severally—in nine cases (“Nine Cases”). (ECF No 293.) The

14   government responded (ECF No. 298), and Defendant Paul Wagner filed both a

15   response (ECF No. 299), and supplemental response (ECF No. 309), to the Omnibus

16   Order with leave of Court.1 The Court will direct entry of an amended judgment for the

17   sole purpose of clarifying errors with respect to restitution only relating to Wagner.

18          First, the Court agrees with the parties that one account should be listed for the

19   6789 Kostner Street property with Federal National Mortgage Association (“Fannie Mae”)

20   as the victim. Wagner owes $175,245.42 for this property, jointly and severally with the

21   other Defendants identified in the Nine Cases.

22   ///

23
            1Wagner’s    initial response addressed the Omnibus Order in part and asked for
24
     leave to file a supplemental response after his appeal had been decided. (ECF No. 299
25   at 2.) After the Ninth Circuit Court of Appeals affirmed, the Court permitted Wagner to
     supplement his response, which he did. (ECF Nos. 307, 309.) Wagner’s supplement
26   asked the Court to delay restitution pending his petition for writ of certiorari, although
     Wagner also further addressed the Omnibus Order. (ECF No. 309 at 2-3.) To the extent
27   Wagner’s supplement seeks a stay of enforcement of restitution, the request is denied.
     The Omnibus Order involved clarifications of discrepancies when the Court’s Finance
28   Department tried to track restitution ordered in the nine cases (ECF No. 293); it was not
     an invitation to stay or delay enforcement of the restitution ordered in this case.
1           Second, Wagner owes restitution in the amount of $225,198.32 for the 9132

2    Fusion Drive property only to Fannie Mae, jointly and severally with Defendants

3    identified in the Nine Cases. This results in deletion of Wagner’s double obligation for

4    this property.

5           Third, for the 8270 Amtrak Express property, several defendants each owe the

6    same amount to Fannie Mae while the information supporting the restitution shows that

7    Wagner owes this amount to JMAC Lending. Therefore, the Court directs that the victim

8    for this property be modified from JMAC Lending to Fannie Mae. Accordingly, Wagner

9    owes Fannie Mae $197,381.52 on this property, jointly and severally with Defendants

10   identified in the Nine Cases.

11          Fourth, Wagner was ordered to pay restitution in the amount of $3,610,935.00.

12   However, the victim amounts only added up to $2,942,210.00. Applying the additional

13   reduction for the 9132 Fusion Drive property reflected as owing to the FDIC (by

14   $206,531.48), the total amount of restitution will be $2,735,678.52. Accordingly, the

15   judgment as to Wagner will be amended to reflect this lower total amount of restitution—

16   of $2,735,678.52.

17          Finally, the attached revised spreadsheet will be attached to the amended

18   judgment.

19

20          DATED THIS 3rd day of April 2019.

21

22                                                  MIRANDA M. DU
                                                    UNITED STATES DISTRICT JUDGE
23

24

25

26
27

28


                                                2
  Attachment
(see next page)
Bank of America      $215,164.00
US Bank              $238,800.00
Citimortgage         $201,006.00
Fannie Mae         $1,046,761.52
Freddie Mac          $796,092.00
Central Mortgage     $237,855.00
Total              $2,735,678.52
